IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,627



EX PARTE JAMES ESTES BAKER III, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 526054-B IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY



 Per curiam. Keller, P.J. filed a dissenting opinion.

O P I N I O N



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted of the felony
offense of kidnapping, and punishment was assessed at fourteen years' confinement.  No direct
appeal was taken.
	Applicant contends that the Texas Department of Criminal Justice (TDCJ) placed sex
offender conditions (special condition X) on his parole due to the underlying facts of this case, but
that this cause had no sexual component and therefore those sex offender conditions are improper. 
We remanded this application to the trial court for supplemental findings of fact and conclusions of
law in light of our recent decision in Ex parte Evans, 338 S.W.3d 545 (Tex. Crim. App. 2011).
	The trial court has decided that TDCJ did not provide adequate due process protections
before placing the sex offender conditions on Applicant's parole.  We agree.
	We find, therefore, that Applicant is entitled to relief.  TDCJ shall remove the sex offender
conditions from the terms of Applicant's parole.  A copy of this opinion shall be delivered to TDCJ.

DO NOT PUBLISH
DELIVERED: